DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1, 9, 17, and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1) teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135]), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012) teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3), and Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1) teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494]), fail to disclose: “wherein the information for the UE to generate the DMRS and the information indicating the expected location to receive the first grant are only included in the second grant and not the first grant; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-8 are also allowed by virtue of their dependency on claim 1.
Regarding claim 9, the best prior art found during the examination of the present, Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1) teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135]), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012) teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3), and Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1) teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494]), fail to disclose: “wherein the information for the UE to generate the DMRS and the information indicating the expected location to receive the first grant are only included in the second grant and not the first grant; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 10-16 are also allowed by virtue of their dependency on claim 9.
Regarding claim 17, the best prior art found during the examination of the present, Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1) teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135]), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012) teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3), and Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1) teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494]), fail to disclose: “wherein the information for the UE to generate the DMRS and the information indicating the expected location to receive the first grant are only included in the second grant and not the first grant; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 18-23 are also allowed by virtue of their dependency on claim 17.
Regarding claim 24, the best prior art found during the examination of the present, Chen et al. (U.S. Patent Application Publication # 2012/0009923 A1) teach “The base station may send the first and second grants to the UE, e.g., in the same subframe.”(Paragraph [0135]), in view of the R1-120266 document (“E-PDCCH Design Considerations on Multiplexing with PDSCH”, 6th-10th February 2012) teaches cross-subframe scheduling. (Alt.2, Fig.2, page 3), and Lee et al. (U.S. Patent Application Publication # 2019/0074936 A1) teach a simple DL grant architecture (Fig.33a-b; Paragraph(s) [0485]-[0494]), fail to disclose: “wherein the information for the UE to generate the DMRS and the information indicating the expected location to receive the first grant are only included in the second grant and not the first grant; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 25-28 and 30 are also allowed by virtue of their dependency on claim 24.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Mukherjee et al. (U.S. Patent Application Publication # 2017/0251464 A1) teaches “The uplink grant may comprise, in addition to the indication of at least one data subframe and at least one control subframe, one or more of the following: resource/interlace assignment and frequency hopping flag; carrier indicator for cross-carrier scheduling; Modulation and Coding Scheme (MCS); New Data Indicator (NDI); hybrid automatic retransmission request (HARQ) information and Redundancy Version (RV); power control command for scheduled PUSCH; cyclic shift for uplink demodulation reference signal (DMRS); flag bits or bit sequences to configure subframes with a time gap for accommodating a listen-before-talk procedure; request for transmission of an aperiodic channel quality index (CQI) report or aperiodic sounding reference signal (SRS) transmission.” (Fig.15; Paragraph [0056])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
August 3, 2022